This case is before us upon a writ of error addressed to an order of the lower court granting a motion to quash the amended alternative writ of mandamus, *Page 504 
and, the relator declining to amend further, dismissing the petition for the writ of mandamus and rendering judgment in favor of the respondents and against the relator. After due consideration of the record and the briefs and oral argument of counsel for the respective parties, we find no error in the record and it is considered and adjudged by the Court that the judgment of the circuit court be and the same is hereby —
Affirmed.
WHITFIELD, P. J., BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.